Citation Nr: 1417483	
Decision Date: 04/18/14    Archive Date: 05/02/14

DOCKET NO.  12-22 990	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for posttraumatic stress disorder (PTSD) with a depressive episode, single episode, prior to June 23, 2004, and in excess of 70 percent since June 23, 2004.

2.  Entitlement to a rating in excess of 30 percent for tinea versicolor.

3.  Entitlement to a total disability rating based upon individual unemployability as a result of service-connected disability (TDIU). 


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel
INTRODUCTION

The appellant is a Veteran who served on active duty from November 1965 to November 1967.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued by the Los Angeles, California, Regional Office (RO) of the Department of Veterans Affairs (VA).  During the current appeal, the RO, by a January 2014 rating decision, granted an increased 70 percent rating for PTSD with a depressive episode, single episode, effective from June 23, 2004.  Also during the current appeal, the Veteran failed to report, without good cause, for a videoconference hearing before a Veterans Law Judge scheduled in February 2014.  Thus, his request for a hearing is considered to have been withdrawn.

In a February 2014 statement the Veteran's service representative asserted that there were indications that he was unemployable due to his PTSD.  The United States Court of Appeals for Veterans Claims (hereinafter "the Court") has held that a claim for entitlement to TDIU is a rating theory and "not a separate claim for benefits."  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  It was further noted that bifurcation of rating theory issues are administrative matters within VA jurisdiction.  The Board finds that the TDIU issue in this case is more appropriately addressed as a separate issue.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  The Veteran was notified of the duties to assist and of the information and evidence necessary to substantiate his increased rating claims by correspondence dated in May 2009 and June 2009.  However, he has not been issued such relevant notice pertaining to the TDIU issue on appeal.  This notice deficiency should be corrected on remand.  

VA's duty to assist requires reasonable efforts to assist claimants in obtaining evidence necessary to substantiate a claim and in claims for disability compensation requires that VA provide medical examinations or obtain medical opinions when necessary for an adequate decision.  38 C.F.R. § 3.159 (2013).  For records not in the custody of a Federal department or agency, reasonable efforts will generally consist of an initial request for the records sought and, if the records are not received, at least one follow-up request.  38 C.F.R. § 3.159(c)(1).  For records in the custody of a Federal department or agency, VA must make as many requests as are necessary to obtain any relevant records, unless further efforts would be futile; however, the claimant must cooperate fully and, if requested, must provide enough information to identify and locate any existing records.  38 C.F.R. § 3.159(c)(2).

When VA undertakes to provide a VA examination or obtain a VA opinion it must ensure that the examination or opinion is adequate.  VA has a duty to assist the Veteran which includes conducting a thorough and contemporaneous medical examination.  Hyder v. Derwinski, 1 Vet. App. 221 (1991); Green v. Derwinski, 1 Vet. App. 121 (1991).

Here, the Veteran contends that his service-connected PTSD and skin disability are more disabling than are reflected in the presently assigned ratings for these disorders.  The Veteran last underwent a VA dermatological examination in December 2013 and last underwent a VA psychiatric evaluation in January 2014.  Of particular note in this regard is the fact that the Veteran asserts that he is unemployable as a result of his PTSD.  Specifically, at the January 2014 VA examination, he reported significant PTSD symptoms that would definitely interfere with employment.  However, the examiner concluded that the Veteran's psychiatric problems would not interfere with his employment because he is retired.  Prior to final appellate review, a medical opinion addressing the effect of the Veteran's service-connected psychiatric disorder on his employability-without regard to his age-must be obtained.  

In his August 2012 VA Form 9 he reported that he continued to receive treatment for these disabilities at the Bakersfield, California, VA clinic.  VA treatment records dated to April 2011 have been obtained and associated with the claims file, but there is no indication of a specific request for records dated after April 2011.  

Accordingly, the case is REMANDED for the following action:

1.  Issue to the Veteran and his representative a VCAA notice letter pertaining to the claim for a TDIU.  

2.  Request that the Veteran provide the names, addresses, and approximate dates of treatment of all medical care providers, VA and non-VA, who provided any treatment pertinent to the issues on appeal.  After the Veteran has signed the appropriate releases, any indicated records should be obtained and associated with the claims folder.  

Appropriate efforts must be taken to obtain pertinent VA treatment records, including any records dated after April 2011, unless further efforts would be futile.  [The Board is particularly interested in records of psychiatric and dermatological treatment that the Veteran may have received at the VA Clinic in Bakersfield, CA since April 2011.]  All attempts to procure records should be documented in the file.  

If any records identified by the Veteran cannot be obtained he should be provided a notice to (a) identify the specific records VA is unable to obtain; (b) briefly explain the efforts made to obtain those records; (c) describe any further action to be taken by VA with respect to the claims; and (d) explain that he is ultimately responsible for providing the evidence.
3.  Then, the Veteran should be accorded a VA psychiatric examination to determine the effect of his service-connected PTSD with a depressive episode, single episode, on his employability.  The claims folder must be made available to the examiner in conjunction with the examination.  All indicated studies should be conducted.  

All pertinent pathology associated with this service-connected disability should be noted in the examination report.  The examiner should provide a Global Assessment of Functioning (GAF) score, as well as a discussion of the meaning of such score.  

In addition, the examiner must opine as to whether the Veteran's service-connected PTSD with a depressive episode, single episode, renders him unable to secure and maintain substantially gainful employment-without regard to his age.  If it is concluded that the Veteran is able to engage in any particular type of employment, the examiner must explain what kind of such work could be performed, considering the Veteran's educational background and prior work history.  

A complete rationale for all opinions expressed must be provided.

4.  After completion of the above and any additional development deemed necessary, the issues on appeal should be readjudicated with consideration of all the evidence of record.  If the benefits sought remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and should be afforded the opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review, if in order.

No action is required of the Veteran until he is notified by the RO; however, the Veteran is advised that failure to report for any scheduled examination may result in the denial of his claims.  38 C.F.R. § 3.655 (2013).  He has the right to submit additional evidence and argument on the matters that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals

Only a decision of the Board is appealable to the Court.  38 U.S.C.A. § 7252 (West 2002).  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



